DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.
Response to Arguments
Applicant's arguments filed 5/26/22 have been fully considered but they are not fully persuasive. The applicant’s arguments are as follows: Baek does not teach that the detection or sensor units comprise a separate light emitter and light detector. While Baek discloses sensor units with these capabilities -  Baek uses “optical sensors” ([0074]) to detect the user’s blinking patterns, and if these patterns are absent during monitoring, it would be a means of detecting if the device is being worn - Baek may not teach wherein these components are unified. The examiner therefore cites to Jeong (US 20160034032 A1), which teaches wearable glasses and thus exists in the applicant’s field of endeavor, and discloses using an infrared sensor [a type of photoelectric sensor comprising both light detector and emitter] to detect the “wear state of the user” (see [0162]). It would be obvious to one of ordinary skill in the art to modify the device of Schoutens in view of Baek with the combined emitter and detector as taught by Jeong, such that the wear state of the user can be readily detected, in order that the device’s longevity can be optimized to the time of its active use.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoutens (WO 2017176115 A1), and further in view of US 20150182759 A1 to Baek et al, henceforth Baek, and further in view of US20160034032 A1 to Jeong et al, henceforth Jeong.

Regarding claim 1, Schoutens teaches a portable device (glasses 1, Fig. 1, pg. 6 lines 19-22) configured to be worn by a patient proximate to the eyes of the patient and treat the patient with light, comprising: a light generation unit configured to generate light (first and second light sources, 3a and 3b, Fig. 1, pg. 6 lines 19-22) ; a pair of glasses (glasses 1), wherein each of the glasses is configured to be positioned in front of a respective eye of the patient when worn; a light emitting unit (light guiding elements 25 and 26, Fig. 3, pg. 7 lines 7-9) situated near or on the glasses and configured to emit light generated by the light generation unit toward the retinas of the patient; and a controller unit (“control unit such as a PCB,” pg. 9 lines 4-8) configured to control the light generation unit in accordance with a programmed script (“predetermined program,” pg. 4 lines 31-32; pg. 5 lines 1-7), wherein the programmed script comprises at least one of the following parameters (“processor to control the LEDs in the glasses in accordance with a predetermined program,” pg. 9, lines 9-11) : a wavelength range of the light generated by the light generation unit, an intensity of the light generated by the light generation unit, a duration of a session for treating the patient (“the light treatment can be started and terminated automatically at a predetermined time-point” pg. 2 lines 7-8) and a number of sessions for treating the patient.  
Regarding the monitoring unit, Schoutens teaches  wearable phototherapeutic glasses, however Schoutens does not explicitly teach a monitoring unit to determine the device is worn by a patient. Baek, which discloses wearable glasses and thus exists in the applicant’s field of endeavor, teaches a monitoring unit (sensor unit 170, [0074], Fig. 11-12). 
Baek does not state explicitly that this unit is configured to determine whether the portable device is worn by the patient. However, Baek further states that this monitoring sensor uses “optical sensors” ([0074]) to detect the user’s blinking patterns. These sensors rely on the presence of an unbroken light beam, which indicates that there is no object or individual interrupting the beam (i.e. not wearing the sensor-embedded glasses, or negative wear state). The periodic interruption of the light beam over time may register as a blink, which serves as a reliable indication of the presence of visual activity, and thus, as an indication of the presence of a conscious, blinking wearer (positive wear state). Thus, Baek discloses a  means of verifying that a user is not wearing the glasses, a piece of information that can be integrated into a feedback loop for the activation or deactivation of the glasses. 
Baek’s optical sensors, which describe systems comprising a light source and a photodiode (i.e. a light detector), are designed to detect and gain information about the user in order to “drive a light source unit 110” ([0073]) – essentially, to detect a loss of alertness/drowsiness in order to apply the light at the appropriate time. This use of a monitoring unit in a feedback loop essentially, obtaining optical information to determine device performance would be obvious to one of ordinary skill in the art, as it allows the device to be optimized for electrical performance and battery longevity. It would be further obvious to one of ordinary skill in the art to combine the device of Schouters with the monitoring unit of Baek (sensor unit 170, [0074], Fig. 11-12) as this would enable adaptively energy-efficient use of the device.
While Baek discloses a sensor, Baek may not explicitly teach a separate light emitter and light detector distinct from those with a directly phototherapeutic application.  To teach a separate light emitter and detector, separate from the light source which is taught by Schoutens, the examiner therefore cites to Jeong, which teaches wearable glasses and thus exists in the applicant’s field of endeavor, and discloses using a dedicated infrared sensor [a type of photoelectric sensor comprising both light detector and emitter] to detect the “wear state of the user” (see [0162]). It would be obvious to one of ordinary skill in the art to modify the device of Schoutens in view of Baek with the combined emitter and detector as taught by Jeong, such that the wear state of the user can be readily detected, in order that the device’s longevity can be optimized to the time of its active use.

Regarding claim 2, Schoutens teaches comprising a memory unit configured to store the programmed script (“memory storage” pg. 9 lines 4-8).  

Regarding claim 3, Schoutens teaches further comprising a programming input configured to be coupled to a programming device in order to receive the programmed script (“external device…such as a smartphone [hosts a] computer program [as an] app…[which] can communicate wirelessly with the glasses via Bluetooth technology…to periodically start or to end a light treatment according to a predetermined or selected program.” pg. 4 lines 31-32; pg. 5 lines 1-7).  

Regarding claim 4, Schoutens teaches wherein the light generation unit comprises a plurality of light sources (first and second light sources, 3a and 3b, Fig. 1, pg. 6 lines 19-22) and at least some of the light sources (Fig. 1) emit light having different wavelength ranges (“The light sources are light-emitting diodes (LEDs), which LEDs can emit red and/or blue light. The blue light has a wavelength of 480-500 nanometer. The red light has a wavelength of 660- 700 nanometer.” Pg. 6, lines 23-25).  

Regarding claim 5, Schoutens teaches wherein the light emitting unit comprises at least one light guide (light guiding elements 25 and 26, Fig. 3, pg. 7 lines 7-9) that is coupled to the light generation unit and is configured to emit light generated by the light generation unit toward the patient.  

Regarding claim 6, Schoutens teaches the at least one light guide (light guiding elements 25 and 26, Fig. 3) comprises at least one diffuse surface (“portions of the nose frame side portion…reflect light diffusely…for comfort” pg. 2 lines 28-31) configured to diffuse the light exiting the at least one light guide.  

Regarding claim 7, Schoutens teaches controlling the portable device by the patient in order to start and/or stop a session for treating the patient (“computer program can be an app that is installable on the telephone which app can communicate wirelessly with the glasses via Bluetooth technology, for example to periodically start or to end a light treatment according to a predetermined or selected program.” pg. 4 lines 31-32; pg. 5 lines 1-7) but does not state the control device is an on/off  switch. Baek, which discloses a pair of light emitted glasses and thus exists in the applicant’s field of endeavor, having an on/off switching unit (switch unit 150 [0043], Fig. 1). It would be obvious to one of ordinary skill in the art to add an on/off switch  of Baek to combine with the device of Schoutens to allow for local control of device function.


Regarding claim 10, Schoutens teaches further comprising a bridge coupling the two glasses to each other (nose frame part 15, Fig. 2), wherein the bridge is configured to be supported  on a nose of the patient when worn but does not explicitly state wherein the monitoring unit is integrated into the bridge. However, Baek teaches wherein the monitoring unit is integrated into the bridge (“the sensor unit 171 may be disposed at (or near) the bridge 133 to sense left and right eyes of the user at the same time” [0075]); that is, the structure of Baek is designed such that it accommodates the integration of a monitoring unit. It would be obvious to one of ordinary skill in the art to integrate the monitoring unit of Baek into the bridge of Schoutens, as this would permit a centralized monitoring location for the sensor (i.e. between the eyes), and more accurate and comprehensive data collection about the status of the user. 

Regarding claim 13, Schoutens teaches further comprising a wireless transceiver configured to transmit and receive data (“a Bluetooth chip for providing a wireless connection.” pg. 4 lines 31-32; pg. 5 lines 1-7). 
Regarding claim 14, Schoutens teaches further comprising a rechargeable battery (“the battery of the glasses is wirelessly chargeable” pg. 10 lines 3-4) configured to provide power to the light generation unit and the controller unit. 

Regarding claim 15, Schoutens teaches a method for operating the portable device (glasses 11, Fig. 1) as claimed in claim 1, comprising: programming the script; transferring the programmed script to the portable device; and control the light generation unit in accordance with the programmed script in order to treat the patient with light generated by the light generation unit (pg. 4 lines 31-32; pg. 5 lines 1-7).  

Regarding claim 16, Schoutens teaches a system for treating a patient with light (“artificial light treatment,” pg. 3 lines 9-20), comprising:  a portable device as claimed in claim 1; and a programming device (“external device,” pg. 4 lines 31-32; pg. 5 lines 1-7) configured to create the programmed script and to be coupled to the portable device in order to transfer the programmed script (“predetermined program,” pg. 4 lines 31-32; pg. 5 lines 1-7) to the portable device.

10.	Claims 12 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schoutens in view of Baek in view of Jeong, and further in view of US 10369377 B2 to Palaniswamy et al, henceforth Palaniswamy.

Regarding claims 12 and 17, Schoutens in view of Baek states a light emitting device but does not state a feedback unit or individual tailoring of programming to patient. However, Palaniswamy, which teaches a phototherapeutic apparatus and thus exists in the applicant’s field of endeavor, teaches a feedback unit configured to monitor a structure of the light emitted to the patient (“The control unit 302 can receive feedback from the plurality of LEDs 368 to continuously monitor and adjust the output characteristics of the plurality of LEDs 368.” Col. 14 lines 33-36) and wherein this can be individually tailored (“that the irradiance ratio and/or the diffuse profile along the treatment surface 382 can be controlled” Col 13 lines 2-4). It would be obvious to one of ordinary skill in the art to combine the feedback unit of Palaniswamy with the device of Schoutens in view of Baek to enable a more precise phototherapy that is predicated upon a local feedback loop wherein optical information about the light emitted, as well as the patient’s individual use case, is obtained in order to optimally modulate the future emission of light.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./
Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792